Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6-8, 11-14, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. US 2014/0198181 from IDS.
Chen discloses:
11. and under similar rationale 1. And 20. An apparatus for coding or encoding video data, the apparatus comprising: at least one memory configured to store computer program code (0043-7; 0269-73); and at least one processor configured to access the at least one memory and operate according to the computer program code (0269-73), the computer program code comprising: indicating code configured to cause the at least one processor to indicate, via a syntax element, types of slices for all slices of a coded picture, the syntax element being coded using an unsigned integer (0251; 0171), and (0251).

2. and 12. The method of claim 1, wherein for the coded picture, only related syntax elements are coded (0151).

3. and 13. The method of claim 2, wherein when all slices of the coded picture are indicated as including intra-prediction, no inter-prediction syntax elements are coded (0152; 0171; 0251).

4. and 14. The method of claim 1, wherein picture header related syntax elements are included in a slice layer raw byte sequence payload network abstraction layer unit, and a flag is used to indicate the presence of the picture header related syntax elements in the slice layer raw byte sequence payload network abstraction layer unit (0071-3; 0215-7).

6. and 16. The method of claim 1, wherein the types of the slices may be inferred when signaled in high level syntax (0160; 0172; 0181).

7. and 17. The method of claim 1, wherein the types of the slices may be inferred based on a number of rectangular slices in the coded picture (0060; 0066-8).

8. and 18. The method of claim 1, wherein the syntax element is a 0-th order Exp-Golomb-coded syntax element (0171; 0212).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Ryu et al. US 2014/0036999 from IDS.
Chen discloses:
5. and 15. The method of claim 1, 
Chen does not explicitly disclose the following, however Ryu teaches wherein the types of the slices may be inferred from a decoded access unit delimiter value (0141-3; table 9).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to  the AU delimiter may include a picture type, a priority identifier, and/or RBSP trailing bits and the picture type may indicate the type of picture following the AU delimiter, such as an I-picture/slice, a P-picture/slice, and/or a B-picture/slice (Ryu 0142)
	
Claim 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chen et al. US 2012/0189053 hereinafter Chen053 from IDS.
Chen discloses:
9. and 19. The method of claim 1,
Chen does not explicitly disclose the following, however Chen053 teaches wherein the syntax element is a 2 bit syntax element configurable with three statuses (0021-3; 0038-44).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to have syntax elements defined to indicate construction information for the reference picture lists are encoded and signaled to a decoding device in a slice header of a coded video slice (Chen053 0021)


10. The method of claim 1, 
(0021-3; 0038-44).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to have syntax elements defined to indicate construction information for the reference picture lists are encoded and signaled to a decoding device in a slice header of a coded video slice (Chen053 0021)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. US 2019/0208225 configured to determine a predicted sign value for a transform coefficient of a current block of a current picture of the video data.
Wang et al. US 2018/0103271 providing an indication that a file includes corrupted video frames
Hannuksela US 2015/0264404 a data structure is encoded that is associated with a base-layer picture and an enhancement-layer picture in a file or a stream comprising a base layer of a first video bitstream and/or an enhancement layer of a second video bitstream, wherein the enhancement layer may be predicted from the base layer

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301.  The examiner can normally be reached on flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W BECKER/               Examiner, Art Unit 2483